 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNA MARIE WILL,                                 No. 2:20-CV-1529-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ERIC CLAY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. An

18   initial scheduling conference was held on April 15, 2021, before the undersigned in Redding,

19   California. Editte Lerman, Esq., appeared telephonically for Plaintiff. David Norton, Esq.,

20   appeared telephonically for Defendants. Upon consideration of the joint status report on file in

21   this action, discussion with the parties, and good cause appearing therefor, the Court will, by this

22   order, set a schedule pursuant to Federal Rule of Civil Procedure 16(b).

23                  1.      No further joinder of parties or amendments to the pleadings is permitted

24   without stipulation or leave of Court for good cause shown.

25                  2.      Jurisdiction and venue are not contested.

26                  3.      The parties shall exchange initial disclosures pursuant to Federal Rule of

27   Civil Procedure 26(a) by May 10, 2021. The parties are reminded of their statutory obligation to

28   update such disclosures in the course of discovery in this matter.
                                                        1
 1                  4.      All non-expert discovery shall be completed and all motions pertaining to

 2   such discovery shall be noticed to be heard by October 4, 2022.

 3                  5.      The parties shall complete all steps associated with disclosure of expert

 4   witnesses no later than November 1, 2022, and disclosure of rebuttal experts no later than

 5   December 6, 2022. Such disclosures must be made pursuant to Federal Rule of Civil Procedure

 6   26(a)(2)(A) and (B).

 7                  6.      All expert discovery shall be completed and all motions pertaining to

 8   discovery shall be noticed to be heard by February 7, 2023.

 9                  7.      A settlement conference is set before the undersigned in Redding,

10   California, on January 10, 2022, at 11:00 a.m.

11                  8.      All dispositive motions shall be noticed to be heard by April 4, 2023.

12                  9.      The pre-trial conference and trial dates will be set by separate order.

13                  IT IS SO ORDERED.

14

15   Dated: May 6, 2021
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
